Citation Nr: 1145922	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  04-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's dysthymia, currently evaluated as 70 percent disabling.  

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1983 to June 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, increased the disability evaluation for the Veteran's dysthymia from 50 to 70 percent; effectuated the award as of August 1, 2002; and denied entitlement to automobile and adaptive equipment or adaptive equipment only.  In April 2003, the RO, in pertinent part, denied service connection for gout.  In April 2003, the Veteran submitted a notice of disagreement (NOD) with the denial of entitlement to automobile and adaptive equipment or adaptive equipment only.  In May 2003, the Veteran submitted a NOD with the denial of service connection for gout and an evaluation in excess of 70 percent for her dysthymia.  On June 8, 2004, the RO issued a statement of the case (SOC) to the Veteran and her accredited representative which addressed the issues of entitlement to automobile and adaptive equipment or adaptive equipment only.  On June 14, 2004, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of entitlement to automobile and adaptive equipment or adaptive equipment only.  On June 30, 2004, the RO issued a SOC to the Veteran and her accredited representative which addressed the issue of service connection for gout.  In August 2007, the Board remanded the issue of entitlement to automobile and adaptive equipment or adaptive equipment only to the RO for additional action.   

In September 2009, the Board remanded the Veteran's appeal to the RO for additional action.  In August 2010, the Board again remanded the Veteran's appeal to the RO for additional action.  

The Veteran did not submit a substantive appeal from the denial of service connection for gout.  Therefore, the issue is not on appeal and will not be addressed below.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  

In September 2011, the Veteran submitted both an application to reopen her claim of entitlement to service connection for carotid artery aneurysm with headaches, deep venous thrombosis (DVT), and seizures and a claim of entitlement to service connection for lower extremity neuropathy.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  


REMAND

The report of an April 2009 VA examination for compensation purposes conveys that:

Has history of multiple DVT, likely related to the [service-connected] right knee condition and surgical procedures ... she has post-phlebitic syndrome, as well as a reflex sympathetic chronic pain syndrome, mostly of the right lower leg/foot, all of which are inter-related and can be attributed to her right knee condition ...  

A March 2010 addendum to the April 2009 VA examination report noted that the Veteran had severe lower extremity neuropathy which affected the use of her feet and precluded her from driving an automobile.  

Given the above cited VA examination findings, the Board concludes that the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for carotid artery aneurysm with headaches, DVT, and seizures and her entitlement to service connection for chronic lower extremity neuropathy are inextricably intertwined with the certified issue of entitlement to automobile and adaptive equipment or adaptive equipment only as such entitlement requires an accurate assessment of the Veteran's service-connected lower extremity disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  

The Veteran has submitted a timely NOD with the 70 percent evaluation assigned for her dysthymia.  The United States Court of Appeals for Veterans Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for carotid artery aneurysm with headaches, DVT, and seizures and service connection for lower extremity neuropathy.  The Veteran and her accredited representative should be informed in writing of the resulting decision and her associated appellate rights.  The issues are not on appeal unless there is a NOD and a substantive appeal as to the issues.  

2.  Issue a SOC to the Veteran and her accredited representative which addresses the issue of an evaluation in excess of 70 percent for the Veteran's dysthymia.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

